Citation Nr: 1716891	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a prostate condition, to include prostate cancer, as due to Agent Orange exposure. 



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970, with service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.

This matter was remanded by the Board in May 2016 for further development. 


FINDINGS OF FACT

1. The Veteran served in Vietnam during the period when exposure to an herbicide agent is presumed.  

2. The Veteran does not have a current diagnosis, nor ever had a diagnosis, of prostate cancer. 

3. The Veteran's benign prostatic hyperplasia (BPH) did not manifest during his military service and is not otherwise related to an event or injury in service, to include exposure to an herbicide agent therein. 


CONCLUSION OF LAW

The criteria for service connection for a prostate condition, to include prostate cancer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to notify via a September 2009 letter that provided the Veteran with adequate notice prior to the initial rating decision in February 2010.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue.  Pursuant to the Board's May 2016 remand, the RO sent the Veteran a letter in May 2016 advising him that he would be scheduled for a VA examination and asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for any pertinent treatment records, including records of treatment at a private provider.  The Veteran has not responded and has not indicated that any further records are outstanding.  In addition, VA has obtained all current VA medical records for the Veteran. 

Also pursuant to the May 2016 Board remand, the Veteran was afforded a VA examination in May 2016.  The VA examiner examined the Veteran in-person, reviewed his claims file and medical records, and provided a sufficient opinion that responded to the Board's remand request.  The VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board concludes that there was substantial compliance with the instructions in the Board's prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board concludes VA has met all other statutory and regulatory assistance provisions.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

B. Legal Analysis 

The Veteran alleges that he has a prostate condition due to Agent Orange exposure during his active service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.   § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and tumors, malignant, as a chronic disease, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide for a presumption of service connection for certain disabilities, such as prostate cancer, associated with herbicide agent exposure under 38 C.F.R. §§ 3.307 and 3.309.  Moreover, a veteran who, during active military, naval or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in Vietnam during the time period for which exposure to herbicide agents is presumed.  
In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Regarding whether the Veteran meets the first requirement of service connection, a current disability, the medical records, including the May 2016 VA examination report, reflect a current diagnosis of BPH.  Thus, he meets the first element of the claim of service connection, a current diagnosis.  

However, he has also indicated that he has prostate cancer and the evidence does not support that he currently has, nor has ever had, prostate cancer.  

On May 2016 VA examination, six biopsies were taken to test for prostate cancer.  All six biopsies came back negative for cancer.  The VA examiner noted that in April 2009, the Veteran's PSAs were elevated and he underwent transurethral resection of the prostate (TURP) in August 2009.  She explained that since the surgery, the Veteran's PSA levels, while sometimes elevated, had been within normal range for his age.  Based on these medical test results, including the biopsies, she concluded the Veteran did not have prostate cancer.  

The Board places substantial weight of probative value on this medical opinion as it is based on medical testing done to determine whether the Veteran had prostate cancer and a review of the medical evidence of record.  Other than the evidence referenced by the May 2016 VA examiner, the record does not contain competent evidence reflecting a diagnosis of prostate cancer. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of prostate cancer.  He is competent to identify and explain the symptoms or test results that he observes and experiences, but diagnosis of prostate cancer requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Prostate cancer is a specific disability that requires specialized training to properly test for and diagnose.  The Veteran has not asserted nor put forth any evidence indicating that he is competent to diagnose prostate cancer or that he has been given a diagnosis of prostate cancer.  Therefore, the Board places no weight of probative value on his statements that he has prostate cancer.  

A preponderance of the evidence is against a finding that the Veteran has prostate cancer.  Thus, he does not have a prostate condition that is entitled to service connection on a presumptive basis as a result of exposure to herbicide agents during service, or as a chronic disease of malignant tumors.

The Veteran may still establish service connection for BPH by competent and probative evidence showing that such disease is somehow related to service (including to herbicide agent exposure therein).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, a preponderance of the evidence is against such a finding.  

As noted above, the record reflects that the Veteran was exposed to Agent Orange during his military experience in Vietnam.  Therefore, the second element of service connection, an in-service event, has been fulfilled.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's only current prostate condition, BPH, and the in-service exposure to herbicide agents, or otherwise to the Veteran's service.  

The record shows no noted prostate disabilities on the Veteran's exit examination.  

The earliest recorded post-service complaint of BPH is the Veteran's November 2010 general medical VA examination wherein the Veteran reported having BPH since 1988.  This is almost 18 years following the Veteran's separation from active service.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In a December 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran's representative reported that the Veteran had his prostate removed at a young age and that this was consistent with an autoimmune inflammatory response caused by Agent Orange.  The Veteran's representative cited to medical studies he alleged supported the proposition that the Veteran's prostate condition was related to his exposure to herbicide agents during service.

The May 2016 VA examiner opined that BPH was less likely than not incurred in or caused by service, to include exposure to herbicide agents therein.  She explained that medical literature referenced by the Veteran's representative in December 2012 was old and indicated that some of the studies cited were addressed in the latest Institute of Medicine (IOM) report on Agent Orange and that IOM concluded that the studies "came primarily from the perspective of biologic plausibility."  Hence, the examiner concluded that it was not possible to generalize from the studies to the Veteran's situation.  She further opined that a 2006 article by Gupta from the Air Force Health Study actually found a negative association between herbicide agent exposure and the risk of BPH.  

The Board places substantial weight of probative value on the May 2016 VA examiner's opinion.  The examination report reflects that the examiner thoroughly reviewed the claims file, reviewed pertinent medical literature, and provided a clear rationale regarding whether the Veteran's BPH was related to any in-service exposure to an herbicide agent.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Further, the opinion reflects that pertinent evidence, including medical literature submitted by the Veteran's representative, was considered in reaching the medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Veteran has not produced a competent opinion establishing an etiological link between BPH and herbicide agent exposure.  The medical literature cited by the Veteran's representative is too general and inconclusive on its own to establish a relationship between BPH and herbicide agent exposure in the Veteran's case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, the May 2016 VA examiner specifically discussed this evidence and found that it did not provide support for the Veteran's allegations.  Therefore, these articles hold little probative value.

Accordingly, the Board concludes that a preponderance of the evidence is against the claim for direct service connection for a prostate condition, to include prostate cancer and BPH, to include as due to herbicide agent exposure, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.  Hence, the claim must be denied.





ORDER

Service connection for a prostate condition, to include prostate cancer and BPH, to include as due to Agent Orange exposure, is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


